AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT Co                                                  NOV 2 0 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK US DISrn
             UNITED STATES OF AMERICA                                JUDGMENT IN A C                     ~~:slJICT
                                                                     (For Revocation of Probation ~~ren~d-fteie..,,;ll!l,!lb ~,..:;:.:..:..J
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
             ANTONIO AYALA-PAPOCA (I)
                                                                        Case Number:        3: l 9-CR-07118-JLS

                                                                     Danielle Renee Peay
                                                                     Defendant's Attorney
REGISTRATION NO.               75449298
•-
THE DEFENDANT:
~    admitted guilt to violation ofallegation(s) No.        1

•    was found guilty in violation of allegation(s) No.
                                                          ------------- after denial of guilty.
Accordin2Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              I                   Committed another federal, state or local crime




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     November l 3 2019
                                                                     Date of Imposition of Sentence



                                                                     HON. JANIS L. SAMMARTINO
                                                                     UNITED STATES DISTRICT JUDGE


                                                             '
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ANTONIO AYALA-PAPOCA (I)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-07118-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 8 Months to run concurrent to l 9cr25 50-JLS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
          1. Western Region to accommodate family visits




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.
                                                              on~-----------'--------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
at - - - - - - - - - - ' - - - - , with a certified copy .of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-07118-JLS
